IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,067


EX PARTE MARTIN SANCHEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM DALLAS COUNTY



 Per Curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted
of the felony offense of indecency with a child, and punishment was assessed at four years
confinement.  No direct appeal was taken.
	Applicant contends he was denied his right to appeal.  The trial court entered findings
of fact and conclusions of law recommending that Applicant be granted an out-of-time
appeal.  We agree.  Tex. Code Crim. Proc. art. 26.04 (j) (2), requires appointed counsel to
"represent the defendant until charges are dismissed, the defendant is acquitted, appeals are
exhausted, or the attorney is relieved of his duties or replaced by other counsel".  The duty
to perfect an appeal attaches whether counsel is appointed or retained.  See Ex parte Axel,
757 S.W.2d 369 (Tex. Crim. App. 1988).  Knowing that Applicant wanted to appeal, counsel
had the duty to timely file a motion for new trial or give timely notice of appeal, unless
relieved by the trial court or replaced by other counsel.
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from
his conviction in cause number F01-00022-P from the 203rd District Court of Dallas County. 
The proper remedy in a case such as this is to return Applicant to the point at which he can
give notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all time
limits shall be calculated as if the conviction had been entered on the day that the mandate
of this Court issues.  We hold that Applicant, should he desire to prosecute an appeal, must
take affirmative steps to see that notice of appeal is given within thirty days after the mandate
of this Court has issued.
DO NOT PUBLISH
DELIVERED JANUARY 12, 2005